Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-5, 11-12, 17, 22, 24, 27, 29, 31, 34, 37-38, 40, 45-46 and 48 are pending.  Claims 2, 5, 11-12, 17 and 22 the subject of this NON-FINAL Office Action.  Claims 1, 3-4, 24, 27, 29, 31, 34, 37-38, 40, 45-46 and 48 are withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 11-12, 17, 22, 24 and 27) and the species of claim 2 in the reply filed on 12/22/2021 is acknowledged.  
Claims 1, 3-4, 24, 27, 29, 31, 34, 37-38, 40, 45-46 and 48 are withdrawn.

Claim Interpretations
	Applicants broadly define “binding element” as “a moiety that can be used to bind, covalently or non-covalently, to a binding partner” (para. 0061).  Thus, anything that can be used to directly or indirectly bind anything else qualifies as a “binding element.”

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):


Claims 2, 5, 11-12, 17 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 2, “the two adaptor sequences” is confusing because there is only one adaptor sequence in the claims.
In claim 5, “a complementary primer sequence” is confusing because it is not clear what the primer is complementary to.
In claim 12, “approximately equivalent” is confusing because “approximately equivalent” mutually exclusive.  “Approximately” a vague term meaning about or almost, while “equivalent” is an absolute term meaning equal or same.  It is not clear how something can be the same, but only almost.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5, 11-12, 17 and 22 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by BELHOCINE (US 2018/0340169).
	As to claim 2, BELHOCINE teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0095-97); (b) a first transposon comprising a 3' transposon end sequence and a 5' adaptor sequence (Y-adapters with ME-BC-R1/P5; Figs. 11-12); (c) a second transposon comprising a 5' transposon end sequence and a 3' adaptor sequence, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Y-adapters with ME-BC-R2/P7; Figs. 11-12); and (d) an attachment polynucleotide comprising: an attachment adaptor sequence hybridized to one of the two adaptor sequences and a binding element (Figs. 12B, 14B & 15B).
	As to claim 5, BELHOCINE teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” (Figs. 12B, 14B & 15B).
	As to claim 11, BELHOCINE teaches A14 sequence GACGCTGCCGACGA (R1 and R2 sequences; para. 0097).
	As to claim 12, BELHOCINE teaches non-DNA spacer (Figs. 12B, 14B & 15B).
	As to claim 17, BELHOCINE teaches anchor complementary to index oligonucleotide (Figs. 14B & 15B, paras. 0249, 0257, 0293, 0297, 0301, 0305).  
	As to claim 22, BELHOCINE teaches Tn5 (paras. 0095-97).

Claims 2, 5, 12, 17 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ACH (US 2017/0283864).
	As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' 
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over 
ACH (US 2017/0283864), in view of BELHOCINE (US 2018/0340169).
	ACH teaches the elements of claim 2 as explained above.  ACH does not explicitly teach A14 primer sequences.
	However, BELHOCINE provides motivation to apply common A14 transposon adapter primer sequences to familiar transposon techniques such as ACH in order to allow amplification of transposon sequences (para. 0097).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar A14 transposon techniques to familiar transposon techniques to yield predictable results with a reasonable expectation of success.

Claims 2, 5, 11-12, 17 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over ACH or BELHOCINE, in view of SALK (US 2020/0362390) and GORMLEY (US 2014/0194324).
	This rejection is presented in the interest of compact prosecution to the extent the claims encompass biotin “binding element” as part of the “attachment polynucleotide.”
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar biotin labels and cleavable uracil linkages to the familiar bead-based tagmentation of the prior art to allow release of tagmented cleaned-up sequencing libraries with a reasonable expectation of success.
As to claims 2, 5, 11-12, 17 and 22, ACH and BELHOCINE teach Y-adapter transposome complexes as claimed.

	However, SALK and GORMLEY demonstrate that a skilled artisan would have been familiar with methods to clean up tagmented nucleic acids using biotin purification with beads, including uracil-linked biotin to release from beads after purification.  GORMLEY teaches that “In some embodiments, the tagmentation products are liberated from the beads using an amplification method such as suppression PCR, step-out PCR and the like”; “the tagmentation products are liberated from the beads by cleavage”; “[t]he cleavage can be, for example, chemical, enzymatic, photochemical or a combination thereof”; and “[i]t will be appreciated that any suitable method for releasing one or more tagmentation products from a solid support can be utilized in the methods provided herein” (para. 0107). To this end, SALK teaches a familiar way to release nucleic acid products from beads using biotin linked to nucleic acids via uracil linkers (Fig. 6 and paras. 0023, 0025, 0051).  Thus, a skilled artisan would have been motivated to apply familiar methods of capturing, enriching, and releasing tagmented products from beads after clean-up/purification using uracil-linked biotin.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar 3’ biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-15 of U.S. Patent No. 10,920,219, in view of LEBOFSKY (US 2019/0127792), BELHOCINE, ACH, GORMLEY and SALK.  
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching A transposome complex comprising: (i) a transposase, (ii) a first transposon comprising: (a) a 3′ portion comprising a first transposon end sequence; and (b) a first adaptor sequence at the 5′ end of the first transposon end sequence; (iii) a second transposon comprising a second transposon end sequence complementary to at least a portion of the first transposon end sequence; and (iv) a non-nucleic acid linker having a first end attached to the 3′ end of the second transposon and a second end attached to an affinity element; biotin (claim 4); and uracil linker (claims 2 and 6-8).  This is supported by SALK and GORMLEY which demonstrate that a skilled artisan would have been familiar with methods to clean up tagmented nucleic acids using biotin purification with beads, including uracil-linked biotin to release from beads after purification.  GORMLEY teaches that “In some embodiments, the tagmentation products are liberated from the beads using an amplification method such as suppression PCR, step-out PCR and the like”; “the tagmentation products are liberated from the beads by cleavage”; “[t]he cleavage can be, for example, chemical, enzymatic, photochemical or a combination thereof”; and “[i]t will be appreciated that any suitable method for releasing one or more tagmentation products from a solid support can be utilized in the methods provided herein” (para. 0107). To this end, SALK teaches a familiar way to release nucleic acid products from beads using biotin linked to nucleic acids via uracil linkers (Fig. 6 and paras. 0023, 0025, 0051).  Thus, a skilled artisan would have been motivated to apply familiar 
	As to the conflicting claims transposon adapter and transposase, LEBOFSKY is demonstrative of the familiar tagmentation adapter barcoding of samples for sequencing.  Specifically, LEBOFSKY teaches barcoding nucleic acids for sequencing using transposome complex with adapters 5’-P7/P5-A14/B15-ME3’ with Tn5 transposase (Fig. 1, paras. 0008-10, 0047, 0051, 0074, 0080, 0086; see also references incorporated by reference throughout that teach tagmentation techniques, e.g. paras. 0052, 0057-59).  As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment 
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an 
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
In other words, it is clear that the transposome complex of instant Figure 2A, except for the biotin and uracil, were very well-known at the time of filing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar uracil-linked biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.

Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-5, 11-12, 17, 22, 24, 27, 29, 31, 34, 37-38, 40, 45-46, 48 of U.S. 17/306592 (Notice of Allowability filed 12/13/2021).
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching a transposome complex comprising: a. a transposase; b. a first transposon comprising a 3' transposon end sequence and a 5' 

Instant claims 2, 5, 11-12, 17 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-20 of U.S. 17/140434, in view of LEBOFSKY (US 2019/0127792), BELHOCINE, ACH, GORMLEY and SALK.
	The instant claims are obvious over the conflicting claims because the conflicting claims anticipate the instant by teaching A transposome complex comprising: a. a transposase, b. a first transposon comprising: i. a 3’ portion comprising a first transposon end sequence; and il. a first adaptor sequence at the 5’ end of the first transposon end sequence; C. a second transposon comprising a second transposon end sequence complementary to at least a portion of the first transposon end sequence; 
	As to the conflicting claims transposon adapter and transposase, LEBOFSKY is demonstrative of the familiar tagmentation adapter barcoding of samples for sequencing.  Specifically, LEBOFSKY teaches barcoding nucleic acids for sequencing using transposome complex with adapters 5’-P7/P5-A14/B15-ME3’ with Tn5 transposase (Fig. 1, paras. 0008-10, 0047, 0051, 0074, 0080, 0086; see also 
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
As to claim 2, ACH teaches transposome complex comprising: (a) a transposase (Tn5; paras. 0064, 0087, 0140, 0157, 0167); (b) a first transposon comprising a 3' transposon end sequence 1/3/4 and a 5' adaptor sequence 5/6/8/9 (Figs. 4-8); (c) a second transposon comprising a 5' transposon end sequence 1/3/4 and a 3' adaptor sequence 5/6/8/9, wherein the 5' transposon end sequence is complementary to the 3' transposon end sequence (Figs. 4-8); and (d) an attachment polynucleotide comprising: an 
	As to claim 5, ACH teaches attachment polynucleotide comprises spacer, anchor, primer sequence and/or “tag” 5/6/8/9 (Figs. 1& 5).
	As to claim 12, ACH teaches non-DNA spacer (RNA or abasic cleavable sites; para. 0096).
	As to claim 17, ACH teaches anchor complementary to index oligonucleotide (Figs. 6 & 8).  
	As to claim 22, ACH teaches Tn5 (paras. 0064, 0087, 0140, 0157, 0167).
In other words, it is clear that the transposome complex of instant Figure 2A, except for the biotin and uracil, were very well-known at the time of filing.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar uracil-linked biotin techniques with familiar tagmentation techniques to yield predictable results with a reasonable expectation of success.

Suggested Response
	Applicants are encouraged to amend claim 2 to require attachment polynucleotide binding element comprises 3’ biotin linker, and provide evidence that this configuration of attachment polynucleotide yielded improved and unexpected clean-up (and/or other) results.  See MPEP § 716.

Prior Art
The following prior art is pertinent to tagmentation: US 20130203605; US 20180291371; US 20180016630; US 2015/0291942; Mulqueen et al, High-content single-cell combinatorial indexing, Nat Biotechnol. 2021 Jul 5. doi: 10.1038/s41587-021-00962-z.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/AARON A PRIEST/Primary Examiner, Art Unit 1637